--------------------------------------------------------------------------------

EXHIBIT 10.1



 
EJ MEDIA GROUP LLC
 


February 15, 2016


Friendable, Inc. 
1821 S. Bascom Ave. 
Campbell, CA 95008 
ATTN: Robert Rositano
 
RE: PUBLIC RELATIONS AGREEMENT FOR FRIENDABLE
 
TERM
 
Friendable, Inc. (hereafter referred to as "you") and EJ Media Group LLC
(hereafter referred to as “we” or "us") hereby agree that we will be the public
relations representative for Friendable for the United States.  The initial
engagement will be for a period of three (3) months commencing on the date of
this agreement (such engagement period is hereafter referred to as "Term").
Should you and we decide to extend the engagement beyond this, all terms and
conditions indicated below will still apply.
 
EJ MEDIA GROUP LLC RESPONSIBILITIES AND OPERATIONS
 
We will be responsible, as appropriate, for: coordinating the agreed upon media
coverage relating to Friendable (including all forms of print media, television
and internet) within the United States of America; supervising the preparation
and issuance of press releases, pitch letters and media alerts; providing
general media interview preparation; and coordinating and supervising any other
activities which we determine are appropriate.
 
We will be available to consult with you periodically regarding publicity and we
will keep you apprised of our activities on behalf of you. We will make best
efforts to obtain media coverage for you, however, you acknowledge that such
coverage is beyond our control and therefore there is no guarantee for specific
results from this engagement.
 
Specifically excluded from our responsibilities are: booking of events; more
formal media training, which would require the services of a specialist; writing
of extensive biographies or company backgrounders, which would require the
services of a specialist; design and production of invitations, EPKs and other
collateral material, which would require the services of a specialist; Account
Executive travel and introductions for other than press/editorial purposes.
 
The day-to-day operations will be handled under the direction of an Account
Executive as well as the support of other key staff.
 
While the Account Executive will be available to cover some events and/or
interviews, it is understood that scheduling and other demands may limit such
involvement. In those cases, at the sole discretion of the Account Executive, a
qualified other EJ Media Group staff member may perform these escorting
functions.
 
FRIENDABLE, INC. RESPONSIBILITIES
 
You will appoint a sole representative to act on your behalf with the authority
to provide us with the necessary approvals that may be required for the
coordination of all aspects of the public relations services. We will not be
responsible for missed deadlines and/or related late charges, penalties or loss
of income due to your delays in making approvals by pre-determined and
pre-advised deadlines.
 
You will be responsible for the accuracy and completeness of any information
provided to us. Furthermore, you are responsible for approval and final proofing
of all press releases, biographies and quotes from you or your representatives,
and for approval of any photographs that may be used for distribution and
reproduction.

 
1

--------------------------------------------------------------------------------

 

PUBLICITY SERVICES FEE, EXPENSES AND PAYMENT TERMS
 
You agree that our fee for the services indicated above will be Eight Thousand
Dollars ($8,000) per month during the Term (“Publicity Services Fees”) and that
you will pay us Eight Thousand Dollars ($8,000) immediately (i.e., upon
signature of this Agreement).
 
Reasonable expenses are not included in the Publicity Services Fees and will be
billed separately. Please see details on the attached Expense Agreement; the
Expense Policy Agreement is deemed incorporated herein and will be considered
part of this contract. You will be required to pay a $500 deposit against
expenses, and that deposit will be applied to the final expense bill with any
unapplied balance refunded. Publicity Service Fees which are past due 30 days
after receipt of the invoice are subject to a 1.5% per-month late fee. Returned
checks are subject to a 5% surcharge.
 
RIGHTS/RELEASES/INDEMNIFICATION
 
You hereby grant us the right to use the name and approved material for
Friendable in connection with our services.
 
You release us and our employees and agents, and accordingly acknowledge that
you are waiving your right to claim damages for conduct, from any liability
arising out of our performance of services on behalf of you, except in the case
of gross negligence or willful misconduct. In no event shall we be liable for
special, punitive or consequential damages and our liability shall in no event
exceed the amount of fees paid to us hereunder.
 
You and we each warrant and represent that we each have the full right to enter
into this agreement. You agree to be fully liable to us for all payments due to
us thereunder.
 
We cannot independently verify factual material supplied to us by you or your
agents, and therefore you will indemnify and hold us harmless for any claims,
loss, damage, expenses (including attorney's fees), or other legal liability
arising out of information or material supplied by you and contained in any
reports, press releases or other material distributed by us.
 
This Agreement embodies the entire understanding and agreement of the parties
hereto in relation to the subject matter hereof, and no terms, conditions,
representations or warranty, express or implied, not herein set forth, shall
bind any party hereto.
 
If any provision of this Agreement shall be declared illegal or ineffectual by a
Court of competent jurisdiction, then none of the other provisions of this
Agreement shall be considered impaired or affected and such other provisions
shall continue in full force and effect.
 
The laws of the State of New York shall govern this Agreement and if there is
any litigation, the prevailing party will be paid its reasonable attorney fees
by the other party.
 
LIMITATIONS
 
You acknowledge that we are generally engaged in public relations and
communications activities for you and for third parties, and shall devote only
so much time to you as shall be necessary to perform the services referred to in
this contract; provided, however, that at all times we shall devote sufficient
staff and resources to fulfill our duties under this Agreement.
 
TERMINATION
 
Either party may terminate this agreement before the end of the Term if the
other party is in default. To exercise this termination option, written notice
and indication of the nature of the default must be delivered to the offending
party. The offending party will have fifteen (15) days to remedy the problem,
but if the default is not satisfactorily remedied by that time, the
non-offending party may terminate this agreement with a second written notice.
The date of termination will be thirty (30) days after delivery of this notice
to terminate. All fees earned and expenses incurred by us through the
termination date will be due and payable upon termination.
 
Kindly indicate agreement of terms by signing below and returning to us
immediately with the payments indicated above. This agreement may be signed in
counterparts, and a facsimile or PDF-format signature shall constitute an
original. We are looking forward to working with you and enjoying a long and
prosperous relationship.

 
2

--------------------------------------------------------------------------------

 
 
ACCEPTED AND AGREED:
 

FRIENDABLE, INC.        EJ MEDIA GROUP LLC                               By: /s/
Robert Rositano   By: /s/ Elizabeth Rosenthal Traub   Robert Rositano      
Elizabeth Rosenthal Traub

 
 
 
 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 
3

--------------------------------------------------------------------------------

 
 
Exhibit A
 
to the Agreement between EJ Media Group LLC and Friendable, Inc.
 
Dated February 15, 2016
 


Expense Policy Agreement:


General Terms: Expenses will be billed on a monthly basis and are payable within
10 days of receipt.  No single expenditure in an amount in excess of $250 will
be incurred without specific client approval.

Outside Expenses: 10% accounting fee on advances to third parties on behalf of
clients.  However, whenever possible we would like to have third party billing
for these expenses.  The client will allow us to use their accounts for services
like Fedex, Messengering, etc., if possible.


Entertainment & Editorial Meetings: It may be beneficial to the client for EJ
Media Group to meet with and pitch editors and other key individuals over a meal
or at an event.  In these cases, the cost of the meal/event will be billed back
to the client; if multiple clients were pitched at the same time, the cost will
be pro-rated among these corresponding clients.


Database Services: There is an annual charge of $500 for database services. If
EJ Media is actively pitching gift guides, there is an annual charge of $300.


Travel:  All travel related expenses including meals, cab fare, airport
transfers, and hotel incidentals are the responsibilities of the client.  EJ
Media Group requests that all hotel, airfare, car rental and car service be
arranged for and paid in advance by the client.  If EJ Media Group employees are
required to travel on behalf of the client, EJ Media Group uses the following
guidelines. Air Travel: Business Class; Car Rental: Mid-sized; Hotel: Reputable
establishment, single occupancy.


Client Events: It should be noted that when there are client events requiring
our staff to work, the client will be responsible for all cab fare and car
service charges.  Whenever possible, staff will split cabs to minimize costs.
Modest meals may also be necessary for those staff required to work through
reasonable dinner times.  In any case, such day-of event expenses will not
exceed a total of $500 per event without client sign off.


Photography, Biographies and Graphic Design Needs:  If a client requires a
biography, photographs or graphic design work, EJ Media Group can suggest a
number of appropriate suppliers.  Clients are responsible for all facets of an
agreement with a photographer, graphic designer, or writer, including fees,
supplies, overtime, negative ownership, etc. Whenever possible direct billing is
to be arranged between the client and the third party.


 


 


 
 

 
 
 
 
 
 
4

--------------------------------------------------------------------------------